Citation Nr: 0809410	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in April 
2005.  At that time, the Board reopened the veteran's claim 
for service connection for PTSD and remanded it for further 
development and adjudication.  

On remand, the veteran was sent notice in May 2005 of VA's 
duties to notify and assist him in developing his claim.  
Along with this letter, the veteran was sent VA's PTSD 
Questionnaire to complete and return.  The veteran did not 
return the PTSD Questionnaire but instead submitted multiple 
statements alleging additional stressors.  The Board finds 
that, based upon these newly alleged stressors, remand is 
necessary for further development.  

The veteran has alleged the following new stressors:  

(1) He witnessed the beheading by a cable line of a 
crew member of the ship that took him to Vietnam.  
He provided a copy of a card from the Domain of the 
Golden Dragon which shows that on May 21, 1965, the 
veteran was on the USNS General LeRoy Eltinge.

(2) Between September and December of 1965, he was 
in a convoy in Saigon and the truck he was a 
passenger in (a two and a half ton U.S. Army truck) 
struck and killed a Vietnamese civilian pedestrian.  
He reported that the truck's bed contained bodies 
of American soldiers that were being taken to Tan 
Son Nhut Air Force Base for loading on a plane. 

(3)  His supervisor, Sergeant Harold G. Bennett, 
was executed in Vietnam.

Further development should be undertaken to obtain any 
documentary evidence related to these alleged stressors.  For 
example, the ship's logs may verify the incurrence of the 
first alleged stressor.  

In addition, evidence submitted by the veteran shows that 
Sergeant Bennett was executed by the Viet Cong on June 24, 
1965, but the RO's search result from the Vietnam Veterans 
Memorial lists the date of casualty as July 1, 1966.  The 
death of a Sergeant Harold Bennett appears to be a matter of 
public record.  However, given the disparity in the date of 
his death, an official search should be conducted to obtain 
the circumstances surrounding his death and to determine 
whether there was a link between the veteran and this person.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct an appropriate search for 
documentary evidence, including by contacting 
any appropriate agency that has custody of 
any records, that may verify the veteran's 
alleged stressors set forth above.  Associate 
all requests and records received with the 
claims file.  If records are unavailable from 
any sources, a negative reply is requested.   

2.  If, and only if, the record establishes 
the existence of a verified stressor or 
stressors, then the veteran should be 
scheduled for a VA PTSD examination.  The 
claims file must be provided to the examiner 
for review prior to the examination, and 
review of the claims file should be noted in 
the examination report.

The examiner should be informed of the 
specific stressor or stressors that have 
been verified by the record.  The examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the current 
psychiatric symptoms. The examiner is asked 
to determine (1) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied, and (2) whether there 
is a nexus between PTSD and one or more of 
the verified in-service stressors.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and ensuring 
that any VA examination report is complete, 
the veteran's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



